PER CURIAM:
Elizabeth Marie Rushing Floyd appeals the district court’s order denying her motion to vacate the court’s September 24, 2004, order. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Floyd v. Brown, No. CA-03-554-MCK (W.D.N.C. Nov. 22, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED